EXHIBIT 10.2
 
GRAPHIC [logo.jpg]
 
March 14, 2012
Ivanhoe Capital Finance Ltd.
8th Floor, Gloucester Road Tower
The Landmark, 15 Queen's Road Central
Hong Kong


Re:           Loan Agreement
 

--------------------------------------------------------------------------------

We refer to the loan agreement (as amended or restated from time to time, the
“Loan Agreement”) dated as of December 30, 2011 between Ivanhoe Capital Finance
Ltd. (“ICFL”) and Ivanhoe Energy Inc. (the “Borrower”).  We also refer to the
credit and guaranty agreement (as amended or restated from time to time, the
“Credit Agreement”) dated on or about March        , 2012 among, inter alia, the
Borrower, the various lenders party thereto (the “Lenders”) from time to time
(as defined in the Credit Agreement), and UBS AG, Stamford Branch, as
Administrative Agent (the “Agent”).  Capitalized terms used in this letter
agreement (this “Agreement”) but not defined herein have the meanings given to
them in the Loan Agreement.
 
The Borrower and ICFL agree as follows:
 
1.
Notwithstanding any provision of the Loan Agreement (including without
limitation Section 6.1 thereof) or any other agreement of the parties thereto to
the contrary, until all amounts owing to the Agent and the Lenders pursuant to
the Credit Agreement have been repaid in full:

 
a.
none of the Indebtedness will be due, payable or repayable by the Borrower to
ICFL under the Loan Agreement and ICFL shall take no steps to enforce any of its
rights under the Loan Agreement; provided that: (i) the foregoing provisions of
this Paragraph 1(a) shall not apply if any of the circumstances set out in
subclause (c) of the definition of "Event of Default" in the Loan Agreement have
occurred; and (ii) such Indebtedness shall at all times continue to accrue in
accordance with the Loan Agreement (as amended by this Agreement); and

 
b.
the Maturity Date shall be deemed to not have occurred.

2.
For the purposes of subclause (i) of the definition of "Maturity Date" in the
Loan Agreement, the reference therein to “the date that is one hundred and
eighty (180) days following the Advance Date” is hereby amended by deleting same
in its entirety and replacing such subclause with “March 31, 2013”;

3.
For the purposes of subclause (iii) of the definition of "Maturity Date" in the
Loan Agreement, all amounts advanced to the Borrower from time to time under the
Credit Agreement shall be deemed not to be third party loans.

4.
For the purposes of the definition of "Sunwing Asset Sale" in the Loan
Agreement, in determining whether cash consideration from any disposition by the
Borrower of any Sunwing Assets in an amount at least equal to the Indebtedness
has been obtained, the proceeds of any disposition by the Borrower of any
Sunwing Assets which are used or designated by the Borrower for repayment of
amounts owing by the Borrower under the Credit Agreement shall be excluded.

5.
At any time on or before the Maturity Date, ICFL shall have the right to elect
to convert the then outstanding principal amount of the Loan (the “Principal
Amount”) into common shares in the capital of the Borrower (the “Common
Shares”), at a conversion rate of one whole Common Share for each CAD$0.96 of
Principal Amount then outstanding (the “Conversion Price”), by delivering
written notice to the Borrower of such election in accordance with Section 8.1
of the Loan Agreement, subject to the following:

 
a.
such right of conversion shall extend only to the maximum number of whole Common
Shares into which the outstanding Principal Amount may be converted.  If any
fractional interest in a Common Share would, except for the provisions of this
Paragraph 5(a), be deliverable upon the conversion of the Principal Amount, in
whole of in part, the Borrower shall, in lieu of delivering any certificate
representing such fractional interest, make a cash payment to ICFL of an amount
equal to the fractional interest which would have been issuable, multiplied by
the Conversion Price; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
the number of Common Shares issuable to the Lender upon any conversion of the
outstanding Principal Amount will be subject to adjustment as follows:

 
i.
if the Common Shares are subdivided, consolidated or changed, the outstanding
Principal Amount, will be convertible at the Conversion Price into that number
of Common Shares or other class or kind of securities of the Borrower as would
have been held by the Lender following such subdivision, consolidation or change
had the Lender effected such conversion immediately prior to the subdivision,
consolidation or change; or

 
ii.
in the event of any capital reorganization of the Borrower or reclassification
or reclassifications of the Common Shares or in the event of any merger or
amalgamation of the Borrower with or into any other corporation resulting in a
reclassification of the Common Shares or a change of the Common Shares into
other shares or securities or in the event of a transaction whereby all or
substantially all of the Borrower’s undertakings and assets become the property
of another corporation, the Lender will thereafter acquire and accept, in lieu
of the Common Shares immediately theretofore receivable upon the conversion of
the outstanding Principal Amount, the kind, class, series and amount of shares
or other securities or property that the Lender would have been entitled to
receive upon such capital reorganization, reclassification, merger, amalgamation
or transaction if, on the effective date thereof, the Lender had been the holder
of the number of Common Shares that the Lender would have acquired by the
conversion of the outstanding Principal Amount immediately before the effective
date thereof.  The subdivision or consolidation of Common Shares at any time
outstanding into a greater or lesser number of Common Shares (whether with or
without par value) will not be deemed to be a capital reorganization or a
reclassification of the capital of the Borrower for the purposes of this
Paragraph 5(b)(ii).

6.
This Agreement constitutes the entire agreement and understanding of the
Borrower and ICFL with respect to its subject matter and supersedes all oral
communications and prior writings (except as otherwise provided herein) with
respect hereto.  Except for any amendment to the Loan Agreement made pursuant to
this Agreement, all terms and conditions of the Loan Agreement will continue in
full force and effect in accordance with its provisions on the date of this
Agreement.  References to the Loan Agreement will be to the Loan Agreement, as
amended by this Agreement.  This Agreement is solely for the benefit of the
Borrower and ICFL, and no other person shall acquire or have any rights under or
by virtue of this Agreement.  This Agreement may be executed and delivered in
counterparts (including by facsimile or e-mail transmission, or otherwise in
writing), each such counterpart shall be deemed an original, and all such
counterparts, together, shall constitute a single agreement.  This Agreement
shall be governed by and construed in accordance with the laws of the Province
of British Columbia.

Please confirm your agreement to the foregoing by having one copy of this letter
duly executed and returned to Borrower in accordance with Section 8.1 of the
Loan Agreement.
 
Yours Sincerely,
 

   
ACKNOWLEDGED AND AGREED this
14th day of March, 2012.
         
IVANHOE ENERGY INC.
  IVANHOE CAPITAL FINANCE LTD.                       Per:
/s/ Greg G. Phaneuf
   Per:
/s/ C. Phillip Evans
   
Name:
Greg G. Phaneuf
    Name: 
C. Phillip Evans
    Title:
Executive Vice President,
Corporate Development
   
Title:   
Director
 

 
 
 
 
 
 

--------------------------------------------------------------------------------